Citation Nr: 0739770	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a degenerative joint 
disease with spondylolisthesis of the lumbar spine.  

2. Entitlement to service connection for fungus of the hands 
and feet to include as due to exposure to Agent Orange  

3. Entitlement to service connection for gastroesophageal 
reflux disease to include a secondary to service-connected 
cancer of the larynx.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1961 to December 1983 to include service in the Republic 
of Vietnam

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

As the veteran's service medical records are unavailable, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit-of-the-
doubt standard of proof under 38 U.S.C.A. § 5107(b).  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991). 

On the claim of service connection for a disability of the 
lumbar spine, the veteran states that in 1981 in service he 
began experiencing numbness in the left leg in 1981, which he 
discussed with the physician on retirement examination from 
the Army.  Private medical records disclose that in August 
and September 2003 the veteran was evaluated for intermittent 
low back pain with left lower extremity pain of many years' 
duration.  A CT scan revealed narrowing of the neuroforaminal 
at L5-S1 and the assessment was spondylolysis.  On VA 
examination in June 2004, the diagnosis was degenerative 
joint disease of the lumbar spine.  There was no opinion 
rendered as to whether the current diagnosis is related to an 
injury or disease of service origin. 

On the claim of service connection for fungal infection of 
the hands and feet, the veteran states that the fungus was 
acquired in Vietnam.  On VA examination in June 2004, there 
was a long history of a fungal infection of the hands and 
feet since 1963 and 1964, when the veteran was in Vietnam.  

The diagnosis was history of fungal infection of the hands 
and toenails.  There was no opinion rendered as to whether 
the current diagnosis is related to a disease of service 
origin. 

On the claim of service connection for gastroesophageal 
reflux disease, the veteran states that he developed the 
condition after radiation therapy for his service-connected 
cancer of larynx.  On VA examination in June 2004, the VA 
examiner expressed the opinion that it was less likely than 
not that gastroesophageal reflux diseases was caused by 
radiation therapy for cancer of the larynx.  The examiner did 
not address the question of aggravation.

As the record does not contain sufficient medical evidence to 
decide the claims, further evidentiary development under the 
duty to assist is necessary.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether the degenerative joint disease of 
the lumbar spine is at least as likely as 
not due to an injury or disease of service 
origin.  The claims folder must be made 
available for review by the examiner. 

In formulating the opinion, the 
examiner is asked to comment on the 
history that in 1981 in service the 
veteran began experiencing numbness 
in the left leg and that he also fell 
on his coccyx and whether the current 
diagnosis is consistent with the 
veteran's history. The examiner is 
also asked to comment on the clinical 
significance that the current 
disability of the lumbar spine was 
first documented in 2003, twenty 
years after service.  

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is medically sound to find in 
favor of as it is to find against.  
If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

2. Schedule the veteran for a VA skin 
examination to determine whether the 
veteran currently has a fungal disease 
of the hands and feet, including the 
toenails and, if so, whether it is at 
least as likely as not that the current 
disease is consistent with the 
circumstances of service in 1963 and 
1964 in Vietnam.  The claims folder 
must be made available for review by 
the examiner. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of as it is to find against.  If 
the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.





3. Schedule the veteran for a VA 
examination to determine whether it is 
at least as likely as not that 
gastroesophageal reflux disease is 
aggravated by the service-connected 
residuals of cancer of the larynx. The 
claims folder must be made available 
for review by the examiner.

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of as it is to find against.  If 
the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

Also the term "aggravation" means 
a permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress of the 
condition as contrasted to a 
worsening of symptoms. 

4. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


